Let me begin by
congratulating the President on behalf of my delegation
on his unanimous election to lead the fifty-fifth regular
session of the General Assembly. I am confident that
his able leadership and vast diplomatic experience will
steer the business of this session of the General
Assembly to the desired outcome. I also wish to
express my delegation’s gratitude to his predecessor,
Minister Theo-Ben Gurirab of Namibia, for the able
manner in which he presided over the work of our
previous session. I commend the Secretary-General,
Mr. Kofi Annan, whose commitment in shaping the
United Nations to meet the challenges of the new
millennium has won the respect and admiration of
many. I particularly commend him for his selfless
dedication to duty and encourage him to continue
serving the international community with the same
zeal.
The proliferation of conflicts in Africa continues
to pose serious threats to peace, security and stability.
Conflicts have had a negative impact on the continent’s
development capacity and continue to undermine
efforts to improve the living standards of our peoples.
They have caused considerable destruction and loss of
lives, generated millions of refugees and displaced
persons and exacerbated famine conditions in areas
such as the southern Sudan and the Horn of Africa.
Africa recognizes the primary role of the United
Nations in the maintenance of international peace and
security. It also recognizes the need for cooperation
between the United Nations and regional organizations
in peacekeeping and peace-building. Such efforts have
yielded positive results in some countries. However,
there are others, such as the Democratic Republic of
the Congo, where the United Nations has been slow to
act.
Positive regional initiatives have been recorded in
the cessation of armed hostilities between Ethiopia and
Eritrea, under the auspices of the Organization of
African Unity (OAU). We commend the parties for the
maturity they have demonstrated. We urge both parties
to the conflict to uphold the ceasefire while working
towards a final negotiated settlement of that dispute.
The United Nations is urged to speedily discharge its
duty along that common border.
The establishment last month of a Transitional
National Assembly and the election of the President of
the Republic of Somalia was indeed a momentous
occasion. I pay tribute to President Ismail Omar
Guelleh of Djibouti for his mediation efforts and his
steadfast commitment to the cause of peace in Somalia.
I call upon the international community to continue
providing support and humanitarian assistance to the
Somali nation. I also hope that the recently concluded
accord on Burundi will bring to an end the seven-year-
old civil war and enable the people of that country to
redirect their efforts towards reconstruction and
development.
The recent unfortunate experience in Sierra
Leone calls for a review of peacekeeping operations,
particularly with regard to the safety, commissioning
and deployment of troops. Kenya supports the recent
initiative aimed at curbing the trade in illicit diamonds,
which fuels and sustains conflicts in Africa. Kenya
welcomes the decision by the Security Council
authorizing the establishment of an international
criminal court to try those responsible for atrocities
committed in the civil war in Sierra Leone. It should
signal to the rebels there and elsewhere that the
international community will not tolerate acts against
humanity.
Turning to disarmament and international
security, we are disappointed that the Conference on
Disarmament for the second year running has not
undertaken any substantive work. This situation is
particularly disturbing, since the Conference is the sole
multilateral disarmament negotiating forum.
The Conference has for a considerable period of
time been expected to conduct serious negotiations on
a fissile material cut-off treaty and a treaty on nuclear
disarmament. This Assembly has in various resolutions
urged the Conference on Disarmament to undertake
such negotiations. During its fifty-fourth session, for
instance, the General Assembly passed four resolutions
which, inter alia, called on the Conference to get down
to serious work.
The lack of progress at the Conference is due to
the reluctance of key nuclear-weapon States to submit
themselves to negotiate in good faith, despite their
obligations under the Nuclear Non-Proliferation Treaty.
We still expect the nuclear-weapon States to honour
their commitment to undertake genuine nuclear
disarmament, which they renewed during the 2000
Review Conference of the Parties to the Treaty. Failure
of the Conference on Disarmament will send the wrong
signal to non-nuclear-weapon States and might well
encourage those with nuclear ambitions to join that
club. After the end of the cold war, there is no longer
any justification for maintaining nuclear arsenals, if
there ever was one. Kenya calls on the nuclear
countries to preserve outer space as a nuclear-free
zone.
The serious security problem posed by the
proliferation of illicit small arms and light weapons is a
matter of grave concern to Kenya. We hosted in March
this year the Great Lakes Region and Horn of Africa
Conference on the proliferation of illicit small arms
and light weapons. The Conference, attended by 10
States of the region, adopted the Nairobi Declaration,
which calls for greater cooperation and information-
sharing between law enforcement and border control
officials of States in our region, as well as the
strengthening and/or adoption of national laws and
control mechanisms governing civilian possession of
arms, and urges source countries to regulate weapons
and arms transactions through strict licensing. The
Nairobi Conference was an important initiative. Kenya
is in the process of organizing a follow-up meeting
later this year.
In the same vein, I should like to express our full
support for the International Conference on the Illicit
Trade in Small Arms and Light Weapons in All Its
Aspects, scheduled for 2001. We hope that that
Conference will adequately address our concerns.
A consequence of conflicts and the proliferation
of illicit small arms and light weapons has been the
massive movement of refugees across borders. Kenya
continues to host a large number of such refugees. This
has put a heavy strain on our own scarce national
resources.
I am happy to note that the Government of Kenya
is in the process of finalizing the Refugee Bill 2000 in
order to address the refugee phenomenon. The Bill is a
result of joint efforts between the Government of
Kenya, the United Nations High Commissioner for
Refugees and other stakeholders. It will provide
refugees with a better legal framework in which to live
and exercise their rights. Kenya would like to see an
end to the disparity in the treatment of refugees
globally. We have noted with concern the bewildering
inconsistency in the responses to the refugee problems
in other parts of the world compared with those in
Africa. We hope that in future the international
community will respond in a fair and consistent manner
to refugee crises in all parts of the world.
The promotion of human rights and fundamental
freedoms is firmly on the international agenda. In
Kenya the Government effort is geared towards
enhancing public awareness of existing rights and
freedoms. In this regard, the Government has prepared
a bill seeking to establish an independent human rights
commission to monitor and protect human rights. That
commission would also advise the Government on its
international obligations on the protection and
promotion of human rights.
During the last session of the Assembly I
commended the High Commissioner for Human Rights
for adopting a proactive approach to human rights
issues. We continue to stress that human rights should
be addressed in a global context through a dialogue-
based approach. In this way, we will realize wider
acceptance and observance of human rights.
The rise in transnational networks of crime,
narcotics, money laundering and terrorism is another
matter of grave concern to us. The effects of the
August 1998 terrorist bombing in Nairobi are still
evident in our economy and in the lives of Kenyans.
We have undertaken measures to contain this menace
by establishing special policing units and strict control
of movement on border areas and other national entry
points. We are also collaborating with international
security agencies, such as Interpol, and have signed
extradition treaties with a number of States. We call for
concerted efforts to adopt effective international
measures to eradicate the growing and dangerous links
between terrorist groups, drug traffickers and armed
criminal groups. The struggle against terrorism can
only succeed if there is cooperation between all
countries to track down and apprehend wanted
terrorists.
Kenya supports the initiative to restructure and
revitalize the United Nations in the economic, social
and related fields. We stress that the promotion of
development should remain a central priority of the
Organization.
The process of reforming the Economic and
Social Council should be expedited by organizing its
work throughout the year and reinforcing its role in
providing overall policy guidance for operational
development programmes and funds.
Kenya supports the implementation of policies
that foster economic growth in developing countries in
order to bridge the widening gap between rich and
poor. My delegation urges the United Nations and the
Bretton Woods institutions to ensure the facilitation of
stronger and more equitable international multilateral
development cooperation designed to address the
growing problems in economic development.
We are all aware of the challenging task of
eradicating poverty consistent with the overall
objectives and strategies agreed in the Copenhagen
Declaration and the Programme of Action adopted at
the World Summit for Social Development and with the
outcome of the Millennium Summit. Kenya supports
and continues to implement the Copenhagen
Declaration and the Programme of Action. This
commitment is manifested in our Government’s
determination to establish a firm policy and
institutional framework for mainstreaming the poverty
eradication agenda. The formulation of the National
Poverty Eradication Plan is a step towards focusing
national policies and operational priorities on the poor,
as well as providing an enabling environment for them
to participate in economic and social development.
Further, the Government of Kenya has developed
an interim poverty reduction strategy paper, which has
been prepared in consultation with all stakeholders.
The strategy paper outlines measures designed to
improve economic performance, while identifying key
actions to reduce the prevalence of poverty.
The above measures are part of the Kenya
Government’s strategy to restore economic growth
while maintaining economic stability. Economic
reforms are gaining momentum and are expected to
lead to a progressive increase in real per capita growth.
Currently, the country is facing a severe drought, the
worst in our country’s history. This is having a
debilitating effect on our economy. We appreciate the
assistance received so far from the international
community and seek continued support to deal with the
situation.
Globalization poses enormous challenges to
developing countries, and ours is no exception. Kenya
welcomes initiatives that protect the weaker States
from the adverse effects of globalization. The ability of
African countries to participate effectively, exercise
their rights and meet their obligations in the World
Trade Organization (WTO) is an important determinant
in their integration into the international trading
system. My delegation is concerned about the growing
protectionism manifested in attempts to support a new
round of multilateral trade negotiations within the
context of the WTO. Kenya is firmly opposed to the
introduction of new protectionist barriers to trade
camouflaged as labour, health and environmental
standards.
At the same time, we urge the implementation of
special and differential provisions in respect of
developing and least developed countries because of
their low levels of industrialization and the vulnerable
nature of their economies.
The increased globalization of financial markets
and capital flows poses new challenges for the
mobilization of adequate resources. Kenya shares the
concerns of developing countries over the general
decline in official development assistance and the free
flow of foreign direct investment to developing
countries. Portfolio investment, which tends to be
volatile and unpredictable, as experienced during the
1997 financial crisis, is a source of financial instability.
We support the creation of a new international financial
architecture for a more stable financial system. The
global market environment poses enormous challenges,
and there is an urgent need for supportive international
policies that will ensure the financial system’s efficient
functioning.
The slow progress in Africa’s attainment of
sustainable economic growth is linked to the failure to
mobilize resources. This has been aggravated by
internal conflicts and the prevalence of diseases such as
malaria and the HIV/AIDS pandemic, which in
themselves have a causal relationship with poverty and
deprivation. My country, in collaboration with
international agencies, is zealously pursuing scientific
research to find a cure for malaria and the HIV/AIDS
pandemic. We call upon the international community to
support our research efforts to find a cure for these
diseases, which continue to ravage millions. Kenya
wishes to stress the need to ensure the easy availability
of existing drugs to those already afflicted.
Given that information technologies are important
prerequisites for development, the developed countries
should direct resources to accelerate the development
of information technology in Africa. In this regard,
Kenya welcomes the Okinawa Charter initiative of the
G-8 countries and looks forward to the implementation
of its aims.
My delegation notes the commitment made by the
G-8 to speed up the pace of implementation of the
enhanced Highly Indebted Poor Countries Debt
Initiative, in line with the targets agreed at the Cologne
Summit. However, the initiative suffers from a lack of
commitment to implementation and should be reviewed
with a view to being speeded up. We share the
concerns, expressed by the leaders from developing
countries who attended the Okinawa G-8 Summit, on
the impact of the debt burden to poverty alleviation
efforts. Debt repayment in sub-Saharan Africa is to the
detriment of health, education and other essential
services. Kenya urges creditor countries to honour
pledges for debt relief and increase balance of payment
support to developing countries.
Kenya attaches special importance to South-
South cooperation. It is in recognition of the important
role of economic cooperation among developing
countries that we continue actively to pursue economic
integration with countries in our own subregion. The
relationship between regional and subregional
economic groupings is seen within the framework of

the African Economic Community, which Kenya fully
supports.
The institutions established in 1945 are overdue
for an overhaul. The world political, economic and
security landscape has changed, and so must these
institutions. The United Nations must become a truly
universal Organization, democratic and representative
of the many diverse interests. Its organs should reflect
this rich diversity, with effective representation and
participation at all levels of decision-making. The
General Assembly has to reassert its role within the
Organization. The Security Council must also reflect
the principle of equitable geographical representation
and the realities of our times. Kenya seeks to have
permanent seats on the Security Council allotted for
Africa, to be filled by African countries on a rotational
basis and on the same footing as existing permanent
seats. The transformation of institutions dealing with
other issues is equally overdue if we are to re-energize
the efficacy and effectiveness of the United Nations, as
called for in the Millennium Declaration.
Kenya appreciates the increased utilization of the
United Nations Office at Nairobi. We are nevertheless
dissatisfied with the level of involvement with
environment and human settlement issues. There is a
huge, under-utilized capacity in the Nairobi offices. It
should be noted also that the Nairobi Declaration
adopted by Member States in February 1997 declared
the United Nations Environment Programme (UNEP)
to be the principal body in the field of environment.
Kenya is therefore totally opposed to the creation of
new institutions with similar concerns and calls upon
the international community to strengthen the role of
UNEP and the United Nations Centre for Human
Settlements (Habitat) in Nairobi.
In conclusion, Kenya fully embraces the spirit of
the Millennium Declaration, with a pledge to make its
modest contribution in the general service of a happier
family of nations.